UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 7, 2017 Spotlight Innovation Inc. (Exact name of registrant as specified in its charter) Nevada 98 0518266 (State or other jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 11147 Aurora Avenue, Aurora Business Park, Building 3, Urbandale, IA (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (515) 274-9087 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8 K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a 12 under the Exchange Act (17 CFR 240.14a 12) ¨ Pre commencement communications pursuant to Rule 14d 2(b) under the Exchange Act (17 CFR 240.14d 2(b)) ¨ Pre commencement communications pursuant to Rule 13e 4(c) under the Exchange Act (17 CFR 240.13e 4(c)) Item 8.01 Other Events. On August 7, 2017, Spotlight Innovation Inc. issued a Press Release announcing that its subsidiary Caretta Therapeutics LLC new over-the-counter chronic pain relief product, Venodol, is now available for pre-order in the U.S. at www.venodol.com. A copy of this Press Release is furnished as Exhibit99.1 hereto and is incorporated herein by reference. Item 9.01 Financial Statements and Exhibits. (d) Exhibit The following document is furnished as an Exhibit pursuant to Item 8.01 hereof: Exhibit 99.1 Press Release dated August 7, 2017. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SPOTLIGHT INNOVATION INC. Dated: August 7, 2017 By: /s/ John William Pim John William Pim Chief Financial Officer 3 EXHIBIT INDEX Item 9.01 Financial Statements and Exhibits. (d) Exhibit The following document is furnished as an Exhibit pursuant to Item8.01 hereof: Exhibit 99.1 Press Release dated August 7, 2017. 4
